Citation Nr: 1134003	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  03-31 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from November 1964 to November 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2003 rating decision. 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran's reported stressor is not related to the fear of hostile military or terrorist activity.

2.  The evidence does not corroborate the Veteran's reported stressor.

3.  The evidence has not shown that an acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2010). 

2.  Criteria for service connection for an acquired psychiatric disability, other than PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

PTSD
 
To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, while the Veteran did serve on active duty during the Vietnam War era, there is no suggestion he was ever in combat; as the evidence establishes that the Veteran served in Korea between 1965-1966.  

Additionally, the Veteran's DD-214 does not reflect that he was awarded any medal that would be indicative of combat exposure such as a Purple Heart or combat infantry badge; and no credible evidence has been presented suggesting that the Veteran was involved in combat.  As such, while it has been reported in various psychiatric treatment records that the Veteran had combat memories such as being shot at, the fact remains that this does not comport to this Veteran's history, and there is no objective evidence that is suggestive of the Veteran being in combat.
 
As such, a stressor must be corroborated.

Recent amendments to VA PTSD regulations have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

However, in this case, the stressors that the Veteran has asserted caused his PTSD do not fit the criteria provided in 38 C.F.R. § 3.304(f)(1).  

The Veteran contends that he has PTSD as a result of an incident which he alleges occurred while he was stationed in Korea between 1965 and 1966 (it is noted that the Veteran arrived in Korea on June 9, 1965).  Specifically, the Veteran reported that in mid-1965 he was stationed between Ascom and Kimpo Air Force Base with the 547th Engineer Company.  The Veteran indicated that less than a week after he arrived in Korea, a member of a South Korean unit with whom his unit shared a compound shot two United States soldiers in the barracks in which he was staying and the assailant was then shot by the commanding officer.  The Veteran indicated that when the shots rang out they all took cover, and he reported being later told that the soldiers who had been shot and the shooter had all been killed.  

Concluding that an event of this magnitude would have been recorded in some fashion, and given that the Veteran's dates in Korea were known, the Board remanded the Veteran's claim for stressor verification in January 2008.  

The Veteran's claim was sent to the U.S. Army and Joint Services Records Research Center (JSRRC) where it was confirmed that the Veteran's company was located three miles south of the Kimpo International Airport.  However, it was noted that the unit history did not reference an incident in which service members were murdered.  Additionally, a search of the Department of Defense casualty data for the period between June 1, 1965 and December 31, 1965 did not show any casualties.  JSRRC concluded that it could provide no additional research without additional information, such as the names of the casualties or their units of assignment; and the Veteran responded in an October 2009 that he did not know the names of the soldiers.

JSRRC did indicate that a criminal investigation report might have been filed on such an incident.  Accordingly, the Board once again remanded the Veteran's claim to seek additional research from the U.S. Army Crime Records Center, but a response to the Board's request was received indicating that no record was located that corroborated the Veteran's reported stressor.  It was suggested that the Air Force Office of Special Investigations be contacted, and a request was made.  However, that office was similarly unable to locate any records that corroborated the Veteran's reported stressor.  

It is noted that the Air Force Office of Special Investigations suggested that the Federal Archives and Records Center (Air Force Reference Branch) be contacted, but this recommendation was made based on the assumption that the Veteran served in the Air Force.  However, because the Veteran was a member of the Army, such a search would not make sense, as no records for the Veteran would be housed there.  To that end, the Board has already obtained the Veteran's service personnel records and service treatment records.  

Thus, VA has exhausted all available avenues in its effort to corroborate the Veteran's main reported stressor, and no corroborating evidence has been uncovered which might help the Veteran's claim.  It is noted that the Veteran also raised several additional stressors, such as hitting a Korean civilian on a bike when he was driving as part of a truck convoy.  However, the Veteran never supplied sufficient detail about any incident to allow for any meaningful research to be conducted.  As such, the Board concludes that a reported stressor has not been corroborated, and therefore the criteria for service connection for PTSD have not been met.  Accordingly, the Veteran's claim is denied.

Acquired psychiatric disability, other than PTSD 

As explained in the Introduction, the Court has concluded that when a claimant files a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, while the Veteran has steadfastly sought service connection for PTSD, the Board concludes that because the Veteran has received Axis I psychiatric diagnoses other than PTSD, consideration must be given to whether service connection is warranted for an acquired psychiatric disability, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran's service treatment records are silent for any psychiatric complaints or treatment while the Veteran was in service.  On a medical history survey completed in conjunction with his separation physical in October 1966, the Veteran specifically denied having then, or having ever had, any depression or excessive worry, any nervous trouble of any sort, any trouble sleeping, or any frequent or terrifying nightmares.  No psychiatric impairment was noted on the separation physical and the Veteran was found qualified for separation and for reenlistment.

Following service, the Veteran's claims file is void of any medical evidence of record showing any psychiatric treatment or complaints for several decades.  In fact, the Veteran worked for the same company for approximately 25 years following service.  

In April 2002, the Veteran filed a claim for service connection for PTSD, indicating that he had been receiving treatment for PTSD from VA from April 2002 to the present.

However, prior to seeking VA psychiatric treatment, the evidence shows that the Veteran sought private psychiatric treatment in 1999 and 2000, and a review of the records from that treatment reveals that the Veteran was diagnosed with major depressive disorder that was related to his unemployment and physical disabilities.  Another private treatment record noted that the Veteran was seeking treatment for depression related to job stress.  It was noted that the Veteran had numerous physical disabilities that were secondary to a motor vehicle accident in 1994, and that the Veteran had experienced difficulty accepting those impairments.

In January 2000, the Veteran underwent a Social Security Administration (SSA) examination.  The Veteran reported that he had begun treatment for depression a week earlier.  He also reported having been fired after 25 years because he had fallen asleep on the job after he reported having taken medication (it was noted in a July 2003 VA treatment record that the Veteran had been fired after staying out all night abusing cocaine).  The Veteran reported that thoughts about the war and being shot at (although it is noted that the Veteran was not in a war zone and the evidence does not indicate that he was ever actually shot at) triggered bad memories.  The psychologist diagnosed the Veteran with major depressive disorder, rule out PTSD. 

In April 2002, the Veteran underwent his initial psychiatric consultation at VA mental health after his wife had brought him to the mental health clinic because he was reportedly having problems.  The Veteran explained that he had experienced some problems with depression that were more overwhelming since he lost his job in 1998.  He felt that he was framed to threaten peers.  The Veteran's wife reported that he was extremely sweet prior to losing his job, but he had stopped trusting anyone after that.  The Veteran reported always being nervous and he stated that after his return from Korea his hyperarousal and hypervigilance had started.  The psychiatrist asserted that the Veteran and his wife described a classic picture of chronic combat zone related PTSD.  The psychiatrist also noted that the Veteran and his wife had reported increased problems with irritability and dysphoric mood after the Veteran was injured in a motor vehicle accident in 1995, and then further exacerbation of hypervigilance in 1988 after losing his job.  The events of September 11 also increased the Veteran's symptomatology.  The Veteran reported thinking about Korea frequently, and his wife reported that all the Veteran did was watch war shows.  The psychiatrist diagnosed the Veteran with PTSD that was exacerbated by a series of stressors including the events of September 11.

In September 2002, the Veteran underwent a VA psychiatric examination at which he denied having any problems other than his sex life and prostatitis.  The Veteran acknowledged that he was never in combat and he stated that he served one tour in Korea during which time his unit was assigned to the DMZ on 5-6 occasions.  The examiner concluded that the Veteran developed major depressive disorder after being fired which had improved with the assistance of counseling.  The examiner added that since his military related traumatic experiences he had developed a number of PTSD symptoms, but not enough to constitute the full blown syndrome.  As such, the Veteran was diagnosed with major depressive disorder and anxiety disorder.

In March 2003, a depression screen was noted to be negative in a VA treatment record.  In April 2003, it was noted that the Veteran was experiencing increased symptoms of PTSD since watching war coverage.

In June 2003, the Veteran wrote a letter describing some of his in-service experiences which bothered him, but he also indicated that he was very stressed because his wife's aunt had passed away and his wife's cousin was in the hospital.

Having reviewed the evidence of record, the Board concludes that it is less likely than not that the Veteran has an acquired psychiatric disability, other than PTSD, as a result of his military service.  The Veteran did not voice any complaints of psychiatric problems either during service or at separation; and his first psychiatric complaints appeared more than three decades after his separation from active duty, which the Board finds significant in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

In fact, following service, the Veteran was gainfully employed for more than 25 years at a paper plant, until his situation deteriorated following a motor vehicle accident in approximately 1994.  It appears that this incident was also a catalyst in the onset of the Veteran's psychiatric problems as he became depressed about his physical condition.

The Veteran's unfortunate decline continued as he began abusing drugs such as cocaine, which ultimately led to his termination by his employer following an all night cocaine binge. 

It was only at this point that the Veteran began seeking treatment through VA, and it was at that time that he filed a claim for PTSD.

Several mental health professionals have diagnosed the Veteran with PTSD as secondary to his military service, but as noted above, the Veteran has not met the criteria for service connection for PTSD.  While the Veteran has been given psychiatric diagnoses other than PTSD, the fact remains that these diagnoses have been related to the Veteran's post-military experiences such as getting fired and to a car accident, and not specifically to his military experiences.

Thus, while the Veteran may be diagnosed with psychiatric impairment other than PTSD, the criteria for service connection for such an illness have not been met, as the evidence does not suggest that such an illness either began during or was otherwise caused by the Veteran's military service.  Therefore, service connection for an acquired psychiatric disability, other than PTSD, is denied. 
    
II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in October 2003 and February 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The February 2008 letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have Social Security Administration records.  Additionally, the Veteran's service personnel records and service treatment records have been obtained.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran was also provided with a VA examination.

As discussed in the PTSD section of this decision, VA also undertook considerable effort to find evidence that would corroborate the Veteran's reported stressors.  However, the research unfortunately was unable to corroborate any of the Veteran's reported stressors.  Given that all possible locations were searched, and all identified leads were explored, the Board concludes that any further attempts would be futile.  38 U.S.C.A. § 5103A(b)(3) (records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile).
 
Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


